File No.: 50098
MORTON & CRAIG, LLC
110 Marter Avenue
Suite 301
Moorestown, NJ 08057
(856)866-0100
Attorney for Santander Consumer USA Inc.
JM5630___________________________

                                                   UNITED STATES
                                                   BANKRUPTCY COURT FOR
                                                   THE DISTRICT OF NEW
                                                   JERSEY
IN RE:
  CARLOS BENVENNUTTI, JR.
  VERNICE L. TOLLIVER-BENVENNUTTI                  CHAPTER 13
                                                   CASE NO: 18-28608(ABA)
                                                   HEARING DATE: 11-26-2019

                                                   NOTICE OF MOTION OF
                                                   SANTANDER CONSUMER
                                                   USA INC. TO MODIFY THE
                                                   AUTOMATIC STAY
     To:

                Carlos and Vernice Benvennutti
                2402 Brandies Avenue
                Cinnaminson, NJ 08077
                Debtors

                Brad J. Sadek, Esq.
                1315 Walnut Street
                Suite 502
                Philadelphia, PA 19107
                Attorney for the debtors

                Isabel C. Balboa
                Cherry Tree Corporate Center
                535 Route 38, Suite 580
                Cherry Hill, NJ 08002
                Trustee

                U.S. Trustee, US Dept of Justice
                Office of the US Trustee
                One Newark Center, Suite 2100
                Newark, NJ 07102
        John R. Morton, Jr., Esquire, attorney for Santander Consumer USA Inc., has

filed papers with the Court for relief from the automatic stay to permit Santander

Consumer USA Inc. to repossess and sell the motor vehicle(s) described in the attached

pleadings.   Your rights may be affected. You should read these papers carefully

and discuss them with your attorney, if you have one in this bankruptcy case. If you

do not have an attorney, you may wish to consult with one. If you do not want the

Court to grant the relief sought, or if you want the Court to consider your views on the

motion, then no later than seven (7) days before the hearing date, you or your attorney

must:

        File with the Court a written request for a hearing (or, if the Court requires a

written response, an answer, explaining your position) at:

        United States Bankruptcy Court
        1 John F. Gerry Plaza
        4th & Cooper Streets
        Camden, NJ 08101


        If you mail your (request) (response) to the Court for filing, you must mail it

early enough so the Court will receive it on or before the date stated above.

        You must also mail a copy to:

        John R. Morton, Jr., Esquire
        110 Marter Avenue, Suite 301
        Moorestown, NJ 08057
        TAKE FURTHER NOTICE that the facts movant relies upon, as set forth on the

accompanying certification, and the basis for relief from the automatic stay, do not

present complicated questions of fact or unique questions of law, it is hereby submitted

that no brief is necessary in the Court’s consideration of the within Motion, and TAKE

FURTHER NOTICE that oral argument is hereby not requested.



   Attend the hearing scheduled to be held on November 26, 2019 at 10 a.m. in

Courtroom #4B, United States Bankruptcy Court, 1 John F. Gerry Plaza, 4th &

Cooper Streets, Camden, New Jersey 08101.

   If you or your attorney do not take these steps, the Court may decide that you do not

oppose the relief sought in the motion and may enter an order.



Date:   10-30-2019                       /s/ John R. Morton, Jr., Esquire
                                         John R. Morton, Jr., Esquire
                                         Attorney for Santander Consumer USA Inc.
